Citation Nr: 0709427	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Oconee Memorial Hospital on January 10, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Columbia, South Carolina, which denied a claim of entitlement 
to payment or reimbursement of medical expenses incurred at 
the Oconee Memorial Hospital on January 10, 2003.  The 
veteran appealed, and in June 2005, the Board remanded the 
claim for additional development.  


FINDINGS OF FACT

1.  On January 10, 2003, the veteran received emergency room 
medical services at the Oconee Memorial Hospital, a non-VA 
medical facility for which he incurred medical expenses.  

2.  The emergency services provided on January 10, 2003, were 
not of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services at the Oconee Memorial Hospital, a non-VA facility, 
on January 10, 2003, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services for treatment at a non-VA medical facility on 
January 10, 2003.  He contends that his medical expenses 
should be paid by VA because he had complained of abdominal 
pain to VA health care providers for six to seven months but 
they had not treated his symptoms in any significant way, and 
because he had such severe abdominal pain on the day in issue 
that he did not think he could make it to the VA Medical 
Center in Columbia, which was 160 miles from his home.  

As of January 10, 2003, service connection was in effect for 
post traumatic stress disorder, evaluated as 70 percent 
disabling.  It appears that a total rating on the basis of 
individual unemployability due to service-connected 
disability was also in effect.  The veteran was not 
permanently and totally disabled.

Reports from the Oconee Memorial Hospital (OMH) show that on 
January 10, 2003, at 9:03 a.m., the veteran was admitted for 
treatment of complaints of abdominal pain since the day 
before, decreased food consumption for the last three days, 
and intermittent abdominal pain for the previous six to seven 
months.  He stated that he had drunk alcohol the night 
before, despite his stomach pain, and it was noted that he 
smelled of alcohol.  On examination of the gastrointestinal 
system, it was remarkable for nausea, vomiting, and some 
loose stools, but not true diarrhea.  It was noted that he 
had no chest pain, and that he had a past medical history 
that included hiatal hernia, polyps in his colon, reflux, and 
hypertension.  There were positive bowel sounds, soft with 
moderate epigastric and bilateral upper quadrant tenderness, 
no guarding, and no rebound.  His liver was slightly enlarged 
but there was no true tenderness.  There were no pulsatile 
masses.  An X-ray of the abdomen was negative, and CBC for 
abdominal pain was unremarkable.  Comprehensive and metabolic 
profile, as well as lipase, were normal.  The impression was 
chronic abdominal pain.  He was given Lortab, clear liquids, 
and a prescription for a GI cocktail.  He was advised to seek 
follow-up treatment.  The report indicates that it was 
dictated at 11:00 a.m. on the day of treatment.  

In May 2003, the RO denied the claim, after a V physician and 
a VA hospital administrative services employee determined 
that the veteran's care was non-emergent, and that VA 
facilities were feasibly available.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at OMH on January 10, 2003, nor was an 
application for authorization made to VA within 72 hours of 
the emergency services on January 10, 2003.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, and 
17.54 for medical services at a non-VA facility on January 
10, 2003.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

Here, the treatment in January 2003 was not for an 
adjudicated service-connected disability or a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability.  
Again, the veteran is service connected only for PTSD and his 
treatment was for abdominal pain.  He is not permanently and 
totally disabled as a result of a service-connected 
disability.  There is no indication that he was participating 
in a rehabilitation program at the time of his care on 
January 10, 2003.  Further, a VA physician has concluded that 
the veteran's treatment was non-emergent, and there is no 
countervailing medical evidence to support a conclusion that 
the medical services were rendered in a medical emergency.  
Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
treatment provided on January 10, 2003, must be denied under 
these provisions.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2006).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.   To be eligible for reimbursement under 
this authority the veteran has to satisfy all of the 
following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

Having reviewed the complete record, the Board finds that the 
care rendered to the veteran on January 10, 2003, was not 
rendered for "emergency treatment" as defined by applicable 
law.  While the veteran has recently reported that he had 
"severe" abdominal pain on January 10, 2003, such that he 
could not make it to the VA Medical Center, the emergency 
department record reflects no complaints of severe pain.  
Rather, the veteran stated only that he was having abdominal 
pain the day before and that his abdomen hurt off an on for 
six to seven months.  In fact, he was able to drink alcohol 
on the prior evening even though his stomach was hurting, and 
drink coffee that morning.  He was seen in the emergency room 
at 9:03 a.m.  In summary, while the pain was clearly 
discomforting, it did not present such a hazard to life as to 
require immediate medical attention.  The evidence is 
insufficient to show an immediate need for medical attention 
because of the expected results of a delay to the veteran's 
life or health.  The condition that emergency services must 
be rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health has not been met; therefore, the criteria for payment 
or reimbursement by VA for unauthorized emergency services 
have not been met, and the claim must be denied.  See 38 
U.S.C.A. §§ 1725(f)(1) and 1728(b); 38 C.F.R. § 17.1002.  

As for the condition of whether a VA facility was not 
feasibly available, the veteran asserts that he had such 
severe abdominal pain on the day in issue that he did not 
think he could make it to the Columbia VAMC.   In any event, 
the evidence of record is inconclusive on the question of 
availability, but further development is not warranted 
because the Board has already found that the condition of 
"emergency treatment" has not been met.  The Board does not 
reach the remaining conditions because failure to meet any 
one condition is fatal to the claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and payment or reimbursement 
by VA for medical services incurred at the Oconee Memorial 
Hospital on January 10, 2003 under 38 U.S.C.A. §§ 1725 and 
1728 and 38 C.F.R. §§ 17.120, 17.1002 is not warranted.  38 
U.S.C.A. § 5107(b).

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in November 
2005.  


ORDER

Payment or reimbursement of emergency services incurred at 
the Oconee Memorial Hospital on January 10, 2003, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


